 

 

Case 1:20-cv-04735-GBD Document 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

je eee ee ke ke Be ee ew ew eee ee ee ee er eh ee ee ee xX
APL MICROSCOPIC, LLC et al., :

Plaintiffs,

ORDER
-against-
20 Civ. 4735 (GBD)

PIXELS.COM, LLC et al., :

Defendants. :
wee ee ee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from November 4, 2020 to January 27, 2021 at 9:30
am.
Dated: New York, New York

October 29, 2020
SO QRDERED.

ABD, KB DonaS&

EEPRGEP. DANIELS
ited States District Judge

 

 
